Dent, Judoe:
Upon a writ of error by the plaintiffs to a judgment of the Circuit Court of Mason county in a certain suit instituted therein on a policy of insurance by E M. Brabham and J. W. Swank, plaintiffs, against the l’heonix Insurance Company of Hartford, Conn, defendant.
Omitting the assignment, this case is in all points similar with the case of A. M. Carton, assignee, etc., against the same defendant, decided at this term of court, 41 W. Va. 136 (23 S. E. 552); and for the same reasons the judgment is reversed, the demurrer to the declaration is overruled, and the case is remanded for further proceedings.